EXHIBIT 10.1 FORBEARANCE AGREEMENT THIS FORBEARANCE AGREEMENT (“Agreement”), dated to be effective as of July 1, 2008 (“Effective Date”), is executed and delivered by and between American Mortgage Acceptance Company(“Borrower”) and Centerline Holding Company(“Lender”). BACKGROUND WHEREAS, Borrower and Lender are parties to a First Amended and Restated Loan Agreement dated September 17, 2007, as amended by an Amendment to the First Amended and Restated Loan Agreement dated as of July 1, 2008 (as amended, and modified, restated and/or supplemented from time to time, the “Loan Agreement”) (capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in the Loan Agreement); and WHEREAS, Borrower has defaulted on its obligations under the Loan Agreement as set forth herein, and Lender has agreed to forbear from exercising its rights and remedies under the Loan Agreement and the other Loan Documents upon the terms and conditions set forth in this Agreement; and NOW THEREFORE, in consideration of the foregoing premises and the promises and the agreements hereinafter set forth, the parties hereto hereby agree as follows: A G R E E M E N T: 1.Defaults.
